It appears that claimant delivered to the defendant a certain car load of coal weighing 108,500 pounds, which was loaded at Brazil, Indiana, in C. & E. car No. 185953, consigned to the Consumers Company, Yard 128, Chicago, Illinois, and owing to the error in the billing of said car was erroneously delivered to and unloaded by the Chicago State Hospital, Dunning, Illinois, an institution under the control of the defendant, the State of Illinois. Said coal was unloaded and was thereafter retained and used by said Chicago State Hospital, said coal being then and there of the value o£ two hundred thirty-seven and 37/100 dollars, $237.37). The defendant by the Attorney General appearing and admitting that said coal was actually delivered to the defendant and used by said defendant in its hospital at Dunning as aforesaid, and therefore making no objections to the said claim on the ground that the State of Illinois has never paid for said coal, and that the said State of Illinois is actually indebted for said coal in the amount of two hundred thirty-seven 37/100 dollars, ($237.37). It is therefore considered by the Court that said claimant be allowed for said coal actually consumed and used bv the defendant the sum of two hundred thirtv-seven and 37/100 dollars ($237.37).